Citation Nr: 1340381	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Waco, Texas, Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his October 2012 Appeal to the Board of Veterans' Appeal (VA Form 9), the Veteran provided a competent account that his PTSD symptomatology had worsened since his most recent August 2011 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of the psychiatric condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

The record also suggests the Veteran receives regular treatment for the psychiatric condition; however, VA treatment records dated since March 2013 have not been associated with the claims folder nor are any such records available via the Virtual VA system.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  For this reason as well, the Board must remand the appeal. 

Accordingly, the case is REMANDED for the following action:


1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of psychiatric symptoms.  Provide an appropriate amount of time to submit this evidence. 

2.  Obtain all outstanding VA hospitalization and treatment records related to the psychiatric condition, dated since March 2013.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system. 

3.  After associating all outstanding records with the claims file, the RO should schedule the Veteran for an appropriate VA examination, as to ascertain the cumulative impact his service-connected PTSD socially and on his ability to work.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  In doing so, the examiner should report all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

